Citation Nr: 1119890	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for severe degenerative joint disease (DJD) with foraminal stenosis, lumbar myositis, strain, and bilateral S1 radiculopathy, secondary to foraminal stenosis L5-S1, prior to November 12, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953, and from January 1954 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2002 rating decision in which the RO continued a 20 percent rating for the Veteran's low back disability.  In June 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2002.

In June 2003, the Veteran and his wife testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In December 2003, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim for a rating in excess of 20 percent for the Veteran's low back disability following a de novo review of the entire evidence of record.

By a February 2004 rating decision, the RO denied, inter alia, a claim for a TDIU.  The Veteran perfected an appeal as to the RO's denial of a TDIU.

In April 2005, the Board remanded the matter of an increased rating for the Veteran's low back disability to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional due process and evidentiary development.  After completing the Board's requested actions, the AMC continued to deny the Veteran's claim for a rating in excess of 20 percent for his low back disability (as reflected in June 2005 and October 2006 SSOCs), and returned the matter to the Board for further appellate consideration.

The Board notes that, in an August 2005 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, as well as for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to service-connected diabetes mellitus, each effective April 8, 2005.

Additionally, prior to certification of this appeal to the Board, the RO issued an April 2007 rating decision awarding the Veteran a TDIU, effective January 26, 2007.  As this was considered a full grant of the benefit sought with regard to this issue, this matter was considered no longer before the Board.

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2008, the Board, again, remanded the matter then on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action, in an October 2008 rating decision, the AMC increased the rating for the Veteran's service-connected low back disability from 20 to 40 percent, effective August 16, 2008.  Since higher ratings for this disability were available before and after this date, and the Veteran is presumed to be seeking the maximum available benefit, the Board recharacterized the appeal as encompassing the matters of a rating in excess of 20 percent for the low back disability prior to August 16, 2008, and a rating in excess of 40 percent for the disability from that date.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In July 2009, the Board awarded a 40 percent rating for the Veteran's low back disability from November 12, 2003, but denied a rating for the disability in excess of 20 percent prior to that date.  The Veteran appealed that portion of the Board's decision denying a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board points out that, in the joint motion, the parties noted that, as the instant matter involves the assignment of an appropriate rating for the Veteran's low back disability, the matter of the effective date of the Veteran's TDIU should be readdressed.  The Board again notes, however, that in a March 2007 rating decision, the RO granted a TDIU, effective January 26, 2007, and the Veteran did not appeal the assigned effective date.  As the RO has not adjudicated the matter of an earlier effective date for award of a TDIU, that matter is not properly before the Board.  Nonetheless, in light of the above-noted comment, the matter of an earlier effective date for the award of a TDIU is referred to the RO for whatever action is deemed appropriate.  


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

As noted by the parties in the joint motion, the report of a November 2003 VA spine examination reflects a diagnosis of bilateral S1 radiculopathy, secondary to stenosis, L5-S1, as well as the examiner's opinion that the Veteran's present pathology of low back and numbness of the legs was at least as likely as not secondary to lumbar foraminal stenosis and S1 radiculopathy.  Also, the report of a November 2003 VA peripheral nerves examination reflects the examiner's opinion  that, clinically, symptoms and signs were compatible with a diabetic peripheral neuropathy, primarily of the sensory type, with a numbness and pain in the lower extremities, but that it was the examiner's opinion that it was at least as likely as not that radiculopathy associated with service-connected DJD with foraminal stenosis was also a contributing factor for the Veteran's complaints in the lower extremities.  Furthermore, the report of a May 2005 VA neurological disorders examination indicates a diagnosis of combined or mixed neuropathy and radiculopathy of the lower extremities, and that the examiner noted that the neuropathy was of diabetic origin and the predominant condition as compared with radicular symptoms and signs (such as pain in the lower extremities, decreased reflexes, and positive straight leg raising) secondary to the Veteran's service-connected spinal condition.  

In its April 2008 remand, the Board pointed out that a medical determination as to the severity of the Veteran's service-connected low back disability was especially important because the objective medical evidence did not clearly indicate what neurological symptomatology was medically related to the Veteran's peripheral neuropathy, bilateral lower extremities, or whether it was possible to separate any symptoms of peripheral neuropathy, bilateral lower extremities, from those of his service-connected low back disability.  The Board therefore instructed the RO to arrange for the Veteran to undergo VA examination.  The examiner was to identify the existence, and frequency or extent, of all neurological symptoms specifically associated with the Veteran's low back disability.  The examiner was also to offer an opinion as to whether the Veteran had any separately ratable neurological disability as a manifestation of the service-connected low back disability.  Furthermore, the examiner was to opine whether it was possible to separate symptoms of the Veteran's separately service-connected peripheral neuropathy, bilateral lower extremities, from any of his service-connected low back disability.  

The report of an August 2008 VA examination reflects the examiner's opinion that the Veteran's actual physical examination did not reveal evidence of a sciatica condition or radiculopathies.  The examiner opined that the neurological deficits were more consistent with peripheral neuropathy related to diabetes, as the neurological symptoms of lumbar etiology generally followed a more specific dermatome pattern of a nerve root, and did not show a stocking pattern, which the Veteran actually had.

In its July 2009 decision, the Board, relying on the findings and comments of the August 2008 VA examiner, determined that, while there was some suggestion that the pain in the Veteran's lower extremities was at least partly attributable to the service-connected low back disability, the preponderance of the medical evidence indicated that the predominant disability causing functional impairment in the lower extremities was diabetic peripheral neuropathy.  However, as the parties noted in the joint motion, the August 2008 VA examiner described the Veteran's current condition, and did not give a retrospective opinion regarding the Veteran's lower extremity pain from the date the Veteran filed an increased rating claim in 2001.  

Under these circumstances,  the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Accordingly, the RO should forward the claims file to the physician who provided the August 2008 VA examination for an addendum opinion with a complete, clearly-stated rationale.  After reviewing the entire claims file, the examiner should, with respect to the time period from October 24, 2001, to November 12, 2003: clearly identify the existence, and frequency or extent, of all neurological symptoms specifically associated with the Veteran's low back disability; offer an opinion as to whether the Veteran had any separately ratable neurological disability as a manifestation of the service-connected low back disability; and opine as to whether it is possible to separate symptoms of the Veteran's peripheral neuropathy, bilateral lower extremities, from any of his service-connected low back disability.  In accordance with comments made in the joint motion. the physician should consider the following: a May 1980 Social Security Administration (SSA) determination of award of benefits; an August 1980 private physician's letter from Dr. R.; a January 1981 private orthopedic evaluation; a March 2002 VA spine examination; an April 2002 VA treatment note; and a July 2002 VA evaluation.  The physician should also address the reports of the November 2003 VA spine examination, November 2003 VA peripheral nerves examination, May 2005 VA neurological disorders examination, and August 2008 VA examination.  The RO should only arrange for further examination of the Veteran if the August 2008 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in August 2008 for an addendum opinion.

The physician is advised that the purpose of this examination is to obtain information as to the severity of the Veteran's service-connected lumbar spine disability for the period from October 24, 2001, to November 12, 2003.  Hence, specifically with respect to this period the examiner should, retrospectively:  (a) identify the existence, and frequency or extent, of all neurological symptoms specifically associated with the Veteran's low back disability; (b) offer an opinion as to whether, during this time frame, the Veteran had any separately ratable neurological manifestation(s) of service-connected low back disability; and, if so (c) opine as to whether it is possible, for the period in question, to separate symptoms of the Veteran's peripheral neuropathy of the bilateral lower extremities from any neurological manifestation(s) of   service-connected low back disability during that time period.

If the Veteran is found is found to have had any separately ratable neurological manifestation(s) of service-connected low back disability, the physician should assess the severity of any such manifestation as mild, moderate, or severe.

In rendering the requested opinion, the physician should specifically consider and discuss the following: a May 1980 SSA determination of award of benefits; an August 1980 letter from Dr. R.; and the reports of a January 1981 private orthopedic evaluation, and a March 2002 VA spine examination; an April 2002 VA treatment note; and the report of a July 2002 VA evaluation.  The physician should also consider and discuss the reports of the November 2003 VA spine examination, November 2003 VA peripheral nerves examination, May 2005 VA neurological disorders examination, and August 2008 VA examination; along with the Veteran and his spouse's assertions pertaining to the nature and extent of the Veteran's disability during the time frame in question.

The physician should specifically indicate whether, during the time frame in question, the record reflects any change(s) in the severity of the Veteran's back disability (with associated neurological manifestation(s), if any); and, if so, should indicate the approximate dates(s) of any such change(s).

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for increase for the period in question n light of pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


